Appellant was convicted of the offense of operating a motor vehicle upon a public highway of this State without having affixed upon the front and rear of said motor vehicle an identification plate. His punishment was assessed at a fine of $200, from which judgment of conviction he seeks to appeal.
The record fails to show that any notice of appeal was given and entered upon the minutes of said court. It has been the uniform holding of this Court that it is necessary, to perfect an appeal from a judgment of conviction, that notice of appeal be given and the same be entered upon the minutes of the trial court. See Long v. State, 3 Texas Crim. App. 321; Lenox v. State, 55 Tex.Crim. Rep.; Roberts v. State,99 Tex. Crim. 492.
In the absence of a showing that such notice of appeal was given and entered upon the minutes of the court as required by Article 827, C. C. P., this Court is without jurisdiction to hear and determine matters sought to be presented for review.
It is therefore ordered that the attempted appeal be, and the same is, dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.